
	
		I
		111th CONGRESS
		1st Session
		H. R. 1723
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Stark (for
			 himself, Mr. George Miller of
			 California, Ms. Woolsey,
			 and Mrs. Maloney) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on Oversight
			 and Government Reform and Ways and Means, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for a paid family and medical leave insurance
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Leave Insurance Act of
			 2009.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)Since its passage,
			 the Family and Medical Leave Act of 1993 (referred to in this section as the
			 FMLA) has assisted millions of employees in balancing the
			 demands of their jobs with their family responsibilities. However, many
			 eligible employees are not able to utilize the benefits of the FMLA because
			 FMLA leave is unpaid. According to a 2000 survey on the FMLA by the Department
			 of Labor, among those employees who need FMLA leave and don’t take it, 78
			 percent don’t take it because they can’t afford it.
			(2)An analysis of
			 national data from the 2000 FMLA survey by the Center for Women and Work at
			 Rutgers University suggests that employees suffer severe financial hardship in
			 order to be responsible family members and provide minor children and aging
			 parents with the care they need. For example, among employees who needed to
			 care for a seriously ill child—
				(A)42 percent took
			 time off even though they received no pay while doing so;
				(B)46 percent
			 received full or partial pay during at least part of the time off (including
			 receiving pay for reasons such as use of vacation time); and
				(C)12 percent could
			 not take time off to care for the child due to lack of pay.
				(3)Americans who
			 provide direct care for their family members prevent the worsening of illnesses
			 and promote strong recovery. For example, the length of a child’s stay in the
			 hospital decreases by 31 percent when parents are able to be present.
			(4)Forty-three
			 percent of private sector employees do not have access to paid sick leave, as
			 reported in the Bureau of Labor Statistics National Compensation Survey in
			 March 2006. Of those employees who do have paid sick leave, many are not able
			 to use their own sick leave to receive payment while caring for family members
			 who are ill.
			(5)Family and medical
			 leave benefits strengthen and support the business sector through health care
			 savings and increased employee retention and productivity.
			(6)A 2008 Harvard Law study on foreclosure
			 trends found that 49 percent of all respondents’ foreclosures were caused, at
			 least in part, by a medical crisis—including loss of work due to illness or
			 injury, unmanageable medical bills, or caring for an ill family member. The
			 State of California, where workers have access to paid family medical leave
			 benefits, had a lower rate of foreclosure caused by caring for a sick household
			 member.
			(7)Demographic
			 changes over the past few decades have altered the face and needs of the
			 workforce. It is now common for both parents to be in the workforce and for men
			 and women to also serve as the primary caregivers for elderly spouses or
			 parents.
			(8)According to the
			 Bureau of the Census and the Bureau of Labor Statistics, 56 percent of women
			 with children under age 1 are in the labor force, while 71 percent of all women
			 with dependent children under age 18 are in the labor force.
			(9)Nearly
			 2/3 of Americans under the age of 60 expect to be
			 responsible for the care of an elderly relative in the next 10 years.
			3.General
			 definitions
			(a)In
			 generalThe definitions provided by section 101 of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2611), other than the definitions of the
			 terms son or daughter, shall apply for purposes of this
			 Act.
			(b)Additional
			 definitionsIn this Act, the following additional definitions
			 shall apply:
				(1)Board of
			 trusteesThe term Board of Trustees means the Board
			 of Trustees of the Insurance Fund.
				(2)Covered
			 agencyThe term covered
			 agency, when used with respect to a State, means the State agency
			 referred to in paragraph (1) of section 102(b), or the Commissioner of Social
			 Security if the Commissioner is carrying out the State Family and Medical
			 Insurance Program in the State under paragraph (2) of such section.
				(3)Domestic
			 PartnerThe term
			 domestic partner means—
					(A)the person
			 recognized as the domestic partner of the employee under any domestic partner
			 registry or civil union laws of the State or political subdivision of a State
			 where the employee resides;
					(B)a same-sex spouse
			 as determined under the applicable law of the State or political subdivision of
			 a State where the employee resides; or
					(C)in the case of an
			 unmarried employee who lives in a State where a person cannot marry a person of
			 the same sex under the laws of the State, a single, unmarried adult person of
			 the same sex as the employee who is in a committed, intimate relationship with
			 the employee, is not a domestic partner to any other person, and who is
			 designated to the employer by such employee as that employee's domestic
			 partner.
					(4)Insurance
			 fundThe term Insurance Fund means the Family and
			 Medical Leave Insurance Fund established under section 301.
				(5)Managing
			 trusteeThe term Managing Trustee means the Managing
			 Trustee of the Board of Trustees of the Insurance Fund.
				(6)Son or
			 daughterThe term son or daughter means a
			 biological, adopted, or foster child, a stepchild, a legal ward, a child of a
			 person’s domestic partner, or a child of a person standing in loco parentis,
			 who is—
					(A)under 18 years of
			 age; or
					(B)18 years of age or
			 older and incapable of self-care because of a mental or physical
			 disability.
					IFamily and medical
			 leave insurance program
			101.Program
			 definitionsIn this
			 title:
				(1)Eligible
			 employeeThe term eligible employee means any of the
			 following:
					(A)An employee
			 who—
						(i)earned wages with
			 a covered employer for a minimum of 6 months prior to filing an application for
			 leave benefits under this title; and
						(ii)has been employed by the employer with
			 respect to whom paid leave is requested for at least 625 hours of service
			 during the previous 6 months.
						(B)An
			 employee—
						(i)of a
			 small employer that has elected to participate in the Program under this title
			 in accordance with such regulations as the Secretary shall prescribe;
			 and
						(ii)who meets the
			 requirements of subparagraph (A), but is not an employee of the Federal
			 Government.
						(C)A self-employed
			 individual who has—
						(i)elected to
			 participate in the Program under this title in accordance with such regulations
			 as the Secretary shall prescribe;
						(ii)self-employment
			 income while a covered employer for 6 of the last 12 months prior to filing an
			 application for leave benefits under this title; and
						(iii)paid premiums
			 under section 1401(c) of the Internal Revenue Code of 1986 with respect to such
			 self-employment income.
						(2)Employer-related
			 definitions
					(A)Covered
			 employerThe term covered employer means a
			 person—
						(i)that
			 is—
							(I)an
			 employer;
							(II)a small employer
			 that has elected to participate in the Program under this title in accordance
			 with such regulations as the Secretary shall prescribe; or
							(III)a self-employed
			 individual who has elected to so participate; and
							(ii)that is not a
			 voluntary plan employer.
						(B)EmployerThe
			 term employer shall have the meaning given that term in section
			 101(4) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), except
			 that such term shall include any person who employs 2 or more employees for
			 each working day during each of 20 or more calendar workweeks in the current or
			 preceding calendar year.
					(C)Small
			 employerThe term small employer—
						(i)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs not less than 2 and not more than 19 employees for each working day
			 during each of 20 or more calendar workweeks in the current or preceding
			 calendar year; and
						(ii)includes—
							(I)any person who
			 acts, directly or indirectly, in the interest of an employer described in
			 clause (i) to any of the employees of such employer;
							(II)any successor in
			 interest of an employer described in clause (i); and
							(III)any public
			 agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203(x)) that is an employer described in clause (i) but is not an entity
			 of the Federal Government.
							(D)Voluntary plan
			 employerThe term voluntary plan employer means an
			 employer for which the Secretary has approved a voluntary plan under section
			 104 for the period involved.
					(3)Leave
			 benefitThe term leave benefit means a family and
			 medical leave insurance benefit described in section 103.
				(4)Voluntary paid
			 benefitThe term voluntary paid benefit means a
			 family and medical leave insurance benefit provided under a voluntary plan
			 approved under section 104 for the period involved.
				102.Establishment
			 of program
				(a)Federal
			 programThe Secretary of
			 Labor shall establish a Family and Medical Insurance Program.
				(b)State
			 programsIn carrying out the Federal Program established under
			 subsection (a), the Secretary may—
					(1)enter into a
			 contract with a State under which—
						(A)the State agrees to establish, or expand a
			 State program in effect at the date of the enactment of this Act to include, a
			 State Family and Medical Insurance Program that provides the benefits described
			 in this title; and
						(B)the Secretary
			 agrees to instruct the Managing Trustee of the Family and Medical Leave
			 Insurance Fund, established under section 301, to provide the State funds for
			 such benefits from the Insurance Fund; or
						(2)at the request of the Governor of a State,
			 enter into an interagency agreement with the Commissioner of Social Security
			 under which—
						(A)the Commissioner of Social Security agrees
			 to establish a State Family and Medical Insurance Program in such State to
			 provide the benefits described in this title in such State; and
						(B)the Secretary
			 agrees to instruct the Managing Trustee of the Insurance Fund to provide the
			 Commissioner of Social Security funds for such benefits from the Insurance
			 Fund.
						(c)State
			 applicationTo be eligible to receive a contract under subsection
			 (b)(1), a State shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may require. At a
			 minimum, the application shall include information identifying the State agency
			 to carry out the State Family and Medical Insurance Program under subsection
			 (b)(1).
				103.Program
			 benefits
				(a)EntitlementSubject
			 to subsections (b), (d), and (e), an eligible employee of a covered employer
			 shall be entitled to a family and medical leave insurance benefit for a total
			 of 12 workweeks of leave during any 12-month period for 1 or more of the
			 following reasons:
					(1)Because of the
			 birth of a son or daughter of the employee and in order to care for such son or
			 daughter.
					(2)Because of the
			 placement of a son or daughter with the employee for adoption or foster
			 care.
					(3)In order to care
			 for a child, parent, spouse, domestic partner, grandchild, grandparent, or
			 sibling of the employee and who has a serious health condition.
					(4)Because of a
			 serious health condition that makes the employee unable to perform the
			 functions of the position of such employee.
					(5)Because of any qualifying exigency (as the
			 Secretary of Labor shall, by regulation, determine) arising out of the fact
			 that the spouse, or a son, daughter, or parent of the employee is on active
			 duty (or has been notified of an impending call or order to active duty) in the
			 Armed Forces of the United States in support of a contingency operation.
					(6)In order to care
			 for a child, parent, spouse, domestic partner, grandchild, grandparent,
			 sibling, or next of kin of the employee who is a covered servicemember as such
			 term is defined in section 101(16) of the Family and Medical Leave Act of 1993
			 (29 U.S.C. 2611(16)).
					(b)Waiting
			 periodDuring each 12-month period described in subsection (a),
			 each eligible employee shall be subject to a waiting period of 5 workdays of
			 leave described in subsection (a) (but not more than 7 calendar days), during
			 which a leave benefit shall not be paid to the employee. The waiting period
			 shall not reduce the 12 workweeks of leave benefits available under subsection
			 (a).
				(c)Benefit
			 amount
					(1)In
			 generalSubject to paragraph (2), an eligible employee’s leave
			 benefit for any workday on which the employee takes leave as described in
			 subsection (a) shall be calculated as—
						(A)in the case of an
			 employee with an annual income of not more than $20,000, an amount equal to 100
			 percent of that employee’s daily earnings;
						(B)in the case of an
			 employee with an annual income of more than $20,000 and not more than $30,000,
			 an amount equal to the greater of—
							(i)75 percent of that
			 employee’s daily earnings; or
							(ii)100 percent of
			 the daily earnings of an employee with an annual income of $20,000;
							(C)in the case of an
			 employee with an annual income of more than $30,000 and not more than $60,000,
			 an amount equal to the greater of—
							(i)55 percent of that
			 employee’s daily earnings; or
							(ii)75 percent of the
			 daily earnings of an employee with an annual income of $30,000;
							(D)in the case of an
			 employee with an annual income of more than $60,000 and not more than $97,000,
			 an amount equal to the greater of—
							(i)40 percent of that
			 employee’s daily earnings; or
							(ii)55 percent of the
			 daily earnings of an employee with an annual income of $60,000; and
							(E)in the case of an
			 employee with an annual income of more than $97,000, an amount equal to 40
			 percent of the daily earnings of an employee with an annual income of
			 $97,000.
						(2)Indexing of
			 annual income categories
						(A)In
			 generalThe Secretary shall index the annual income amounts
			 specified in paragraph (1) for each calendar year, using the national average
			 wage index, as determined under section 209(k) of the Social Security Act (42
			 U.S.C. 409(k)).
						(B)PublicationNot
			 later than the November 1 preceding each calendar year, the Secretary shall
			 publish in the Federal Register the indexed amount determined under
			 subparagraph (A) for that calendar year.
						(d)Application
					(1)In
			 generalTo be eligible to
			 receive a family and medical insurance benefit under this title in a State, an
			 eligible employee shall submit an application to the covered agency for the
			 State at such time, in such manner, and containing the information specified in
			 paragraph (3) and such additional information as the agency may require.
					(2)Irrevocability
			 for self-employed individualsAn election by a self-employed
			 individual to participate in the Program shall be irrevocable.
					(3)Certification
			 requirementsThe covered agency shall require each of the
			 following, as part of the application for benefits under this section in
			 connection with any leave:
						(A)A certification,
			 submitted in a timely manner, issued by the health care provider of the
			 eligible employee or of the child, spouse, parent, domestic partner,
			 grandchild, grandparent or sibling of the employee, as appropriate, and similar
			 to the certification described section 103(b) of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2613(b)) in connection with such leave.
						(B)In any case in
			 which the covered agency has reason to doubt the validity of the certification
			 provided under subparagraph (A), the Secretary may require, at the expense of
			 the covered agency, that the eligible employee obtain the opinion of a second
			 health care provider designated or approved by the agency concerning any
			 information certified under subparagraph (A).
						(C)In any case in
			 which the second opinion described in subparagraph (B) differs from the opinion
			 in the original certification provided under subparagraph (A), the covered
			 agency may require, at the expense of the agency, that the employee obtain the
			 opinion of a third health care provider designated or approved jointly by the
			 agency and the employee concerning the information certified under subparagraph
			 (A). The opinion of the third health care provider concerning such information
			 shall be considered to be final and shall be binding on the agency and the
			 employee.
						(e)Payment of
			 benefits
					(1)Payment from
			 insurance fundPayments of benefits required to be made under
			 this section shall be made only from the Insurance Fund established under
			 section 301.
					(2)Certification
			 and paymentOn the final decision of a covered agency or on the
			 final judgment of any court of competent jurisdiction pursuant to paragraph (3)
			 that any person is entitled to any payment under this section—
						(A)the covered agency
			 shall certify to the Managing Trustee of the Board of Trustees of the Insurance
			 Fund the name and address of the person entitled to receive such payment, the
			 amount of such payment, and the time at which such payment shall be
			 made;
						(B)the Managing
			 Trustee shall pay the certified amount from the Insurance Fund to the covered
			 agency; and
						(C)the covered agency
			 shall make the payment to the person.
						(3)ReviewAny
			 eligible employee dissatisfied with any initial determination under this
			 section shall be entitled to reconsideration of the determination, and a
			 hearing on the determination, by the Secretary to the same extent as is
			 provided in section 205(b) of the Social Security Act (42 U.S.C.22 405(b)) and
			 to judicial review of the final decision after such hearing as is provided in
			 section 205(g) of the Social Security Act (42 U.S.C. 405(g)).
					(4)Withholding of
			 certificationIn any case in which a review of the covered
			 agency’s decision is or may be sought under paragraph (3), the covered agency
			 may withhold certification of payment pending such review.
					(5)Other
			 compensationExcept as provided in section 105, no employee shall
			 be eligible to receive paid leave benefits under this title for any period
			 during which—
						(A)the employee is
			 receiving worker’s compensation or compensation through unemployment insurance
			 in connection with the event for which the employee is taking the leave;
			 or
						(B)the employee is
			 receiving paid leave benefits from an employer under a voluntary employer plan
			 approved under section 104.
						(f)RegulationsThe
			 Secretary shall issue regulations to carry out this section, including the
			 determination of benefits for leave taken intermittently or on a reduced leave
			 schedule, or for leave taken by a part-time, seasonal, or intermittent
			 employee.
				104.Voluntary
			 employer plan
				(a)In
			 generalAny employer may
			 submit an application to the Secretary for approval of a voluntary plan. The
			 Secretary may require the employer to resubmit the plan for approval on a
			 annual basis. During a period for which the Secretary has approved a plan, the
			 applicant shall provide a voluntary paid benefit under the plan rather than
			 participating in the Program.
				(b)ApprovalThe Secretary shall approve the voluntary
			 plan of the applicant if the Secretary finds each of the following with respect
			 to the applicant:
					(1)The rights
			 afforded to the employees covered under the plan are equal to or greater than
			 the rights afforded through the Program.
					(2)The plan has been
			 made available to all of the employees of the applicant employed in the United
			 States or to all employees at any 1 distinct, separate establishment maintained
			 by the applicant in the United States.
					(3)A majority of the employees of the employer
			 employed in the United States or a majority of the employees employed at any
			 one distinct, separate establishment maintained by the employer in the United
			 States have consented to the plan.
					(4)The plan provides
			 for insurance to be issued by an admitted disability insurer approved by the
			 Secretary or equivalent insurance (which may be self-insurance).
					(5)The applicant has
			 consented to the plan and has agreed to make the premium contributions
			 required, if any, and transmit the proceeds to the disability insurer, if
			 any.
					(6)The plan provides
			 for the inclusion of future employees.
					(7)(A)The plan will be in
			 effect for a period of not less than 1 year and, thereafter, continuously
			 unless the Secretary finds that the applicant has given notice of intent to
			 terminate the plan, as described in subparagraph (B), and that the fee
			 described in subparagraph (C) has been paid.
						(B)The notice shall be filed in writing
			 with the Secretary and shall be effective—
							(i)on the anniversary of the effective
			 date of the plan next following the date of the filing of the notice; or
							(ii)if such anniversary would occur
			 less than 30 days after the date of the filing of the notice, on the next
			 anniversary of that effective date.
							(C)The applicant shall pay a fee to the
			 Secretary in such amount as the Secretary determines to be adequate to provide
			 leave benefits under this title to all eligible employees of the applicant for
			 a period of at least 4 months, plus an amount to pay administrative costs
			 related to processing and paying such benefits.
						(D)Amounts received by the Secretary
			 under this paragraph shall be deposited in the Insurance Fund.
						(8)The amount of
			 deductions from the wages of an employee that is in effect for the plan shall
			 not be increased on any date other than on the date of an anniversary of the
			 effective date of the plan.
					(c)Orders and
			 withdrawal of approvalIf the Secretary finds that a voluntary
			 plan employer is not paying voluntary paid benefits required under the
			 voluntary plan to the employees under the plan, the Secretary may order the
			 employer to make the payments. If the Secretary finds that a voluntary plan
			 employer is not complying with the provisions of the plan, including by not
			 paying voluntary paid benefits required under the plan, the Secretary may
			 revoke the Secretary’s approval for the plan, and require the employer to
			 participate in the Program.
				105.Additional
			 benefits
				(a)Additional
			 employer benefits
					(1)Covered
			 employersNothing in this title shall be construed to discourage
			 a covered employer from providing an additional benefit in conjunction with
			 leave described in section 103(a) to an eligible employee, in addition to the
			 leave benefit provided to that employee. The additional employer benefit shall
			 not reduce the amount of the leave benefit that an eligible employee receives
			 under this title.
					(2)Voluntary plan
			 employersNothing in this title shall be construed to discourage
			 a voluntary plan employer from providing an additional benefit in conjunction
			 with leave described in section 103(a) to an employee, in addition to the
			 voluntary paid benefit provided to that employee. The additional employer
			 benefit shall not reduce the amount of the voluntary paid benefit that an
			 employee receives under a voluntary plan described in section 104.
					(b)Collective
			 bargaining
					(1)More
			 protectiveNothing in this title shall be construed to diminish
			 the obligation of a covered employer or voluntary plan employer to comply with
			 any collective bargaining agreement or any employment benefit program or plan
			 that provides greater paid leave rights to employees than the rights
			 established under this title (including rights established under a plan
			 described in section 104).
					(2)Less
			 protectiveThe rights established for employees under this title
			 (including rights established under a plan described in section 104) shall not
			 be diminished by any collective bargaining agreement or any employment benefit
			 program or plan.
					106.Prohibited acts
			 by employer
				(a)Interference
			 with rightsIt shall be unlawful for any covered employer to
			 interfere with, restrain, or deny the exercise of or the attempt to exercise,
			 any right provided under this title.
				(b)DiscriminationIt
			 shall be unlawful for any covered employer to discharge or in any other manner
			 discriminate against any individual for opposing any practice made unlawful by
			 this title.
				(c)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person
			 to discharge or in any other manner discriminate against any individual because
			 such individual—
					(1)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this title;
					(2)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this title; or
					(3)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this title.
					107.Enforcement
				(a)Civil action by
			 employees
					(1)LiabilityAny
			 covered employer who violates section 106 shall be liable to any eligible
			 employee affected—
						(A)for damages equal
			 to—
							(i)the
			 amount of—
								(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such employee by
			 reason of the violation; or
								(II)in a case in
			 which wages, salary, employment benefits, or other compensation have not been
			 denied or lost to the employee, any actual monetary losses sustained by the
			 employee as a direct result of the violation, such as the cost of providing
			 care, up to a sum equal to 8 weeks of wages or salary for the employee;
								(ii)the
			 interest on the amount described in clause (i) calculated at the prevailing
			 rate; and
							(iii)an
			 additional amount as liquidated damages equal to the sum of the amount
			 described in clause (i) and the interest described in clause (ii), except that
			 if a covered employer who has violated section 106 proves to the satisfaction
			 of the court that the act or omission which violated section 106 was in good
			 faith and that the employer had reasonable grounds for believing that the act
			 or omission was not a violation of section 106, such court may, in the
			 discretion of the court, reduce the amount of the liability to the amount and
			 interest determined under clauses (i) and (ii), respectively; and
							(B)for such equitable
			 relief as may be appropriate, including employment, reinstatement, and
			 promotion.
						(2)Right of
			 action
						(A)In
			 generalExcept as provided in subparagraph (B), an action to
			 recover the damages or equitable relief prescribed in paragraph (1) may be
			 maintained against any covered employer (including a public agency) in any
			 Federal or State court of competent jurisdiction by any 1 or more employees for
			 and on behalf of—
							(i)the
			 employees; or
							(ii)the
			 employees and other employees similarly situated.
							(B)LimitationThe
			 right provided by subparagraph (A) to bring an action by or on behalf of any
			 employee shall terminate—
							(i)on
			 the filing of a complaint by the Secretary in an action under subsection (b)(3)
			 in which restraint is sought of any further delay in the payment of the amount
			 described in paragraph (1)(A) to such employee by an employer responsible under
			 paragraph (1) for the payment; or
							(ii)on
			 the filing of a complaint by the Secretary in an action under paragraph (1) or
			 (2) of subsection (b) in which a recovery is sought of the damages described in
			 paragraph (1)(A) owing to an eligible employee by an employer liable under
			 paragraph (1),
							unless
			 the action described in clause (i) or (ii) is dismissed without prejudice on
			 motion of the Secretary.(3)Fees and
			 costsThe court in an action brought under this subsection shall,
			 in addition to any judgment awarded to the plaintiff, allow a reasonable
			 attorneys’ fee, reasonable expert witness fees, and other costs of the action
			 to be paid by the defendant.
					(b)Actions by the
			 Secretary
					(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 106 in the same manner that the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
					(2)Civil
			 action
						(A)Right of
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction to recover the damages described in subsection
			 (a)(1)(A).
						(B)Sums
			 recoveredAny sums recovered by the Secretary pursuant to this
			 paragraph shall be held in a special deposit account and shall be paid, on
			 order of the Secretary, directly to each employee affected. Any such sums not
			 paid to an employee because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
						(3)Action for
			 injunction by the secretaryThe district courts of the United
			 States shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
						(A)to restrain
			 violations of section 106, including the restraint of any withholding of
			 payment of wages, salary, employment benefits, or other compensation, plus
			 interest, found by the court to be due to eligible employees; or
						(B)to award such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, and promotion.
						(4)Solicitor of
			 laborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this subsection.
					(c)Limitation
					(1)Except as provided
			 in paragraph (2), an action may be brought under subsections (a) or (b) not
			 later than 2 years after the date of the last event constituting the alleged
			 violation for which the action is brought.
					(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 106, such action may be brought within 3 years of the date
			 of the last event constituting the alleged violation for which such action is
			 brought.
					(3)CommencementIn
			 determining when an action is commenced by the Secretary for the purposes of
			 this subsection, it shall be considered to be commenced on the date when the
			 complaint is filed.
					(d)Investigative
			 authority
					(1)In
			 generalTo ensure compliance with the provisions of this title,
			 or any regulation or order issued under this title, the Secretary shall have,
			 subject to paragraph (3), the investigative authority provided under section
			 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)).
					(2)Obligation to
			 keep and preserve recordsAny covered employer shall make, keep,
			 and preserve records pertaining to compliance with this title in accordance
			 with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c))
			 and in accordance with regulations issued by the Secretary. The Secretary shall
			 have access to the records for purposes of conducting audits.
					(3)Required
			 submissions generally limited to an annual basisThe Secretary
			 shall not under the authority of this subsection require any covered employer
			 or any plan, fund, or program to submit to the Secretary any books or records
			 more than once during any 12-month period, unless the Secretary has reasonable
			 cause to believe there may exist a violation of this title or any regulation or
			 order issued pursuant to this title, or is investigating a charge pursuant to
			 subsection (b).
					(4)Subpoena
			 powerFor the purposes of any investigation provided for in this
			 section, the Secretary shall have the subpoena authority provided for under
			 section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).
					108.Penalties
				(a)Penalties for
			 submission of false certificationsIf the Secretary finds that
			 any individual submits a false certification of the health condition of any
			 person in order to obtain leave benefits under this title with the intent to
			 defraud, the Secretary shall assess a penalty against the individual in an
			 amount up to 100 percent of the benefits paid as a result of the false
			 certification. Penalties collected under this subsection shall be deposited in
			 the Insurance Fund, notwithstanding the provisions of title 31, United States
			 Code and used to reimburse the covered employers involved for the amount of the
			 leave benefits.
				(b)Criminal
			 penalties for false statements and solicitationsWhoever—
					(1)makes or causes to
			 be made any false statement in support of an application for leave benefits
			 under this title;
					(2)knowingly presents
			 or causes to be presented any false written or oral material statement in
			 support of any claim for leave benefits under this title;
					(3)knowingly
			 solicits, receives, offers, pays, or accepts any rebate, refund, commission,
			 preference, patronage, dividend, discount, or other consideration, whether in
			 the form of money or otherwise, as compensation or inducement for soliciting a
			 claimant to apply for leave benefits under this title, except to the extent
			 authorized by a law of the United States; or
					(4)knowingly assists,
			 abets, solicits, or conspires with any person to engage in an act that is
			 prohibited under paragraph (1), (2), or (3),
					shall be
			 guilty of a felony and upon conviction shall be fined under title 18, United
			 States Code, or imprisoned for not more than 5 years, or both.109.Education
			 programs
				(a)AuthorityThe
			 Secretary shall develop and maintain a program of education concerning the
			 rights and leave benefits under this title.
				(b)Notice to
			 employersThe Secretary shall provide to each covered employer a
			 notice informing employees of the rights and leave benefits available under
			 this title. The notice shall be given by every covered employer to each
			 employee hired, and to each employee taking leave as described in section
			 103(a).
				110.RegulationsThe Secretary shall issue regulations to
			 carry out this title.
			111.Effective
			 dateThis title shall take
			 effect on January 1, 2011, and apply to periods of leave that commence on or
			 after January 1, 2012.
			IICivil service
			 family and medical leave insurance program
			201.Program
			 definitionsIn this
			 title:
				(1)AgencyThe
			 term agency means an agency covered under subchapter V of chapter
			 63 of title 5, United States Code.
				(2)Agency
			 employeeThe term agency employee means an employee
			 who—
					(A)meets the
			 requirements of paragraph (1) of section 6381 of title 5, United States Code;
			 and
					(B)has earned wages
			 with an agency for 12 of the last 18 months, prior to filing an application for
			 leave benefits under this title.
					202.Establishment
			 of program
				(a)In
			 generalThe Director of the
			 Office of Personnel Management shall establish a Civil Service Family and
			 Medical Leave Insurance Program, and shall issue regulations providing for the
			 implementation of the program. In issuing the regulations, the Director shall
			 require that the Director shall provide, or that the agencies shall provide,
			 family and medical leave insurance benefits described in section 103 to agency
			 employees. The regulations issued under this subsection shall include
			 provisions that are the same as regulations issued by the Secretary to
			 implement the statutory provisions of sections 103, 105, 109, and 110, except
			 insofar as the Director may determine, for good cause shown and stated together
			 with the regulations, that a modification of the regulations would be more
			 effective for the implementation of the rights and protections under those
			 sections. The regulations shall provide for appropriate remedies and procedures
			 for violations of this title.
				(b)PaymentAt
			 the direction of the Director or the head of an agency, as specified in the
			 regulations, the Managing Trustee shall pay funds from the Insurance Fund for
			 the leave benefits.
				IIIFamily and
			 medical leave insurance fund
			301.Establishment
				(a)In
			 generalThere is created in the Treasury of the United States a
			 trust fund to be known as the Family and Medical Leave Insurance Fund. The
			 Insurance Fund shall consist of such amounts as may be deposited in, or
			 appropriated to, such fund as provided in this section.
				(b)Appropriations
			 to Insurance Fund
					(1)Amounts
			 appropriatedThere is appropriated to the Insurance Fund for
			 fiscal year 2011 and each fiscal year thereafter, out of any moneys in the
			 Treasury not otherwise appropriated, amounts equivalent to 100 percent
			 of—
						(A)the family and
			 medical leave premiums imposed by sections 3101(c) and 3111(c) of the Internal
			 Revenue Code of 1986 with respect to wages (as defined in section 3121 of such
			 Code) reported to the Secretary of the Treasury or the Secretary’s delegate
			 under subtitle F of such Code after December 31, 2009, as determined by the
			 Secretary of the Treasury by applying the applicable rates of premium payment
			 under such sections to such wages, which wages shall be certified by the
			 Commissioner of Social Security;
						(B)on the basis of
			 the records of wages established and maintained by the Commissioner of the
			 Social Security Administration in accordance with such reports;
						(C)the family and
			 medical leave premiums imposed by section 1401(c) of such Code with respect to
			 self-employment income (as defined in section 1402 of such Code) reported to
			 the Secretary of the Treasury or the Secretary’s delegate on tax returns under
			 subtitle F of such Code after December 31, 2009, as determined by the Secretary
			 of the Treasury by applying the applicable rate of premium payment under such
			 section 1401(c) to such self-employment income, which self-employment income
			 shall be certified by the Commissioner of Social Security; and
						(D)on the basis of
			 the records of self-employment income established and maintained by the
			 Commissioner of Social Security in accordance with such returns.
						(2)TransfersSuch
			 appropriated amounts shall be transferred from time to time from the general
			 fund of the Treasury to the Insurance Fund. Such amounts shall be determined on
			 the basis of estimates by the Secretary of the Treasury of the premiums,
			 specified in paragraph (1), paid to or deposited into the Treasury, and proper
			 adjustments shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or were less than such premiums.
					(3)InvestmentsAll
			 amounts transferred to the Insurance Fund under paragraph (2) shall be invested
			 by the Managing Trustee referred to in section 302(c) in the same manner and to
			 the same extent as the other assets of the Insurance Fund.
					302.Board of
			 trustees
				(a)Establishment
			 and membershipWith respect to the Insurance Fund, there is
			 established a body to be known as the Board of Trustees of the Insurance Fund
			 which shall be composed of the Secretary of the Treasury, the Secretary of
			 Labor, the Commissioner of Social Security, and the Secretary of Health and
			 Human Services, all ex officio, and of two members of the public (both of whom
			 may not be from the same political party), who shall be nominated by the
			 President, by and with the advice and consent of the Senate.
				(b)Terms and
			 vacanciesMembers of the Board of Trustees shall serve for a
			 period of 4 years. A member of the Board of Trustees nominated and confirmed as
			 a member of the public to fill a vacancy occurring during a term shall be
			 nominated and confirmed only for the remainder of such term. An individual
			 nominated and confirmed as a member of the public may serve in such position
			 after the expiration of such member’s term until the earlier of the date on
			 which the member’s successor takes office or the date on which a report of the
			 Board is first issued under paragraph (2) after the expiration of the member’s
			 term.
				(c)Managing trustee
			 and secretaryThe Secretary of the Treasury shall be the Managing
			 Trustee of the Board of Trustees. The Secretary of Labor shall serve as the
			 Secretary of the Board of Trustees.
				(d)Basic duties of
			 the board of trusteesThe Board of Trustees shall meet not less
			 frequently than once each calendar year. It shall be the duty of the Board of
			 Trustees to—
					(1)hold the Insurance Fund;
					(2)report to Congress
			 not later than April 1 of each year—
						(A)on the operation
			 and status of the Insurance Fund during the fiscal year preceding the fiscal
			 year in which the report is made; and
						(B)on the expected
			 operation and status of the Insurance Fund during the fiscal year in which the
			 report is made and the next 2 fiscal years;
						(3)report immediately
			 to Congress whenever the Board is of the opinion that the amount in the
			 Insurance Fund is unduly small; and
					(4)review the general
			 policies followed in managing the Insurance Fund, and recommend changes in such
			 policies, including necessary changes in the provisions of law that govern the
			 way in which the Insurance Fund is to be managed.
					(e)Requirements
			 relating to annual reportThe report provided for in subsection
			 (d)(2) shall include a statement of the assets of, and the disbursements made
			 from, the Insurance Fund during the fiscal year preceding the fiscal year in
			 which the report is made, an estimate of the expected income to, and
			 disbursements to be made from, the Insurance Fund during the fiscal year in
			 which the report is made and each of the next two fiscal years, and a statement
			 of the actuarial status of the Insurance Fund. Such report shall also include
			 an actuarial opinion by an appropriate employee of the Department of Labor
			 certifying that the techniques and methodologies used for the report are
			 generally accepted within the actuarial profession and that the assumptions and
			 cost estimates used for the report are reasonable.
				(f)LiabilityA
			 person serving as a member of the Board of Trustees shall not be considered to
			 be a fiduciary and shall not be personally liable for actions taken in such
			 capacity with respect to the Insurance Fund.
				303.Investment of
			 the Family and Medical Leave Insurance Fund
				(a)ObligationsIt
			 shall be the duty of the Managing Trustee to invest such portion of the
			 Insurance Fund as is not, in the trustee’s judgment, required to meet current
			 withdrawals. Such investments may be made only in interest-bearing obligations
			 of the United States or in obligations guaranteed as to both principal and
			 interest by the United States.
				(b)AcquisitionThe
			 obligations referred to in subsection (a) may be acquired—
					(1)on original issue
			 at the issue price; or
					(2)by purchase of
			 outstanding obligations at the market price.
					(c)Obligations
			 issued for purchase by fundThe purposes for which obligations of
			 the United States may be issued under chapter 31 of title 31, United States
			 Code, are extended to authorize the issuance at par of public debt obligations
			 for purchase by the Insurance Fund. Such obligations issued for purchase by the
			 Insurance Fund shall have dates of maturity fixed with due regard for the needs
			 of the Insurance Fund. Such obligations shall bear interest at a rate equal
			 to—
					(1)except as provided
			 in paragraph (2), the average market yield (computed by the Managing Trustee on
			 the basis of market quotations as of the end of the calendar month preceding
			 the date of such issue) on all marketable interest-bearing obligations of the
			 United States forming a part of the public debt that are not due or callable
			 until after the expiration of four years from the end of such calendar month;
			 or
					(2)in a case in which
			 such average market yield is not a multiple of 0.1 percent, the multiple of 0.1
			 percent nearest such market yield.
					(d)Other
			 obligationsThe Managing Trustee may purchase interest-bearing
			 obligations of the United States that are not described in subsection (c) or
			 obligations guaranteed as to both principal and interest by the United States,
			 on original issue or at the market price, only in cases in which the trustee
			 determines that the purchase of obligations described in this paragraph is in
			 the public interest.
				(e)Disposition and
			 redemption of obligationsAny obligations acquired by the
			 Insurance Fund (except public debt obligations issued exclusively to the
			 Insurance Fund) may be sold by the Managing Trustee at the market price, and
			 such public debt obligations may be redeemed at par plus accrued
			 interest.
				(f)Crediting of
			 interest and proceedsThe interest on, and the proceeds from the
			 sale or redemption of, any obligations held in the Insurance Fund shall be
			 credited to and form a part of the Insurance Fund.
				304.Payments from
			 Family and Medical Leave Insurance FundThe Managing Trustee shall pay from time to
			 time from the Insurance Fund such amounts as the Secretary of Labor certifies
			 are necessary to make the payments provided for by section 103, and payments
			 with respect to administrative expenses under section 305.
			305.Administrative
			 expenses
				(a)Availability of
			 insurance fundUnder regulations that shall be prescribed by the
			 Secretary of Labor, funds shall be made available from the Insurance Fund in
			 connection with the administration of this Act and the administration of
			 related provisions of the Internal Revenue Code of 1986 in the same manner and
			 extent as funds are made available from the trust funds referred to in section
			 201(g) of the Social Security Act (42 U.S.C. 401(g)) in connection with the
			 administration of the relevant provisions referred to in such section.
				(b)Authorization of
			 appropriationsThere are authorized to be made available for
			 expenditure such amounts as Congress may determine to be appropriate to pay the
			 costs of the part of the administration of this Act (including start-up costs,
			 technical assistance, and costs for small employers electing to participate in
			 the Family and Medical Leave Insurance Program) for which the Secretary of
			 Labor is responsible.
				(c)Gifts and
			 bequestsThe Managing Trustee may accept on behalf of the United
			 States money gifts and bequests made unconditionally to the Insurance Fund for
			 the benefit of the Insurance Fund or any activity financed through the
			 Insurance Fund and such gifts and bequests shall be deposited into the
			 Insurance Fund.
				(d)Processing of
			 tax dataSection 232 of the Social Security Act (42 U.S.C. 432)
			 shall apply with respect to this Act, in the same manner and to the same extent
			 as such section applies with respect to title II of the Social Security Act (42
			 U.S.C. 401 et seq.).
				306.Amendments to
			 the Internal Revenue Code of 1986
				(a)Employee
			 premiumsSection 3101 of the Internal Revenue Code of 1986
			 (relating to tax on employees) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (c) the following new subsection:
						
							(c)Family and
				medical leave premiums
								(1)In
				generalIn addition to the taxes imposed by subsections (a) and
				(b), there is imposed on the income of every individual a family and medical
				leave premium equal to the applicable percentage of the wages (as defined in
				section 3121(a)) received by the individual with respect to employment (as
				defined in section 3121(b)).
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)0.1 percent with
				respect to periods of employment by a small employer (as defined in section
				3(b) of the Family Leave Insurance Act of 2009) electing to participate in the
				Family and Medical Leave Insurance Program (established under section 102 of
				such Act); and
									(B)0.2 percent with
				respect to all other periods of employment.
									(3)Exception for
				certain employmentParagraph (1) shall not apply with respect to
				a period of employment—
									(A)by an employer
				during which the Secretary of Labor determines the employer has in effect a
				plan which is equivalent to or better than the Family and Medical Leave
				Insurance Program (established under section 102 of the Family Leave Insurance
				Act of 2009); or
									(B)by a small
				employer (as so defined) who has not elected to participate in such
				Program.
									For
				purposes of the preceding sentence, the Secretary of Labor shall prescribe such
				regulations as may be appropriate or necessary, including regulations requiring
				documentation of employer
				programs..
					(b)Employer
			 premiumsSection 3111 of the Internal Revenue Code of 1986
			 (relating to tax on employers) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (c) the following new subsection:
						
							(c)Family and
				medical leave premiums
								(1)In
				generalIn addition to the excise taxes imposed by subsections
				(a) and (b), there is imposed on every employer a family and medical leave
				premium, with respect to having individuals in such employer’s employ, equal to
				the applicable percentage of the wages (as defined in section 3121(a)) paid by
				such employer with respect to employment (as defined in section
				3121(b)).
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)0.1 percent with
				respect to small employers (as defined in section 3(b) of the Family Leave
				Insurance Act of 2009) electing to participate in the Family and Medical Leave
				Insurance Program (established under section 102 of such Act); and
									(B)0.2 percent with
				respect to all other employers.
									(3)Exception for
				certain employersParagraph (1) shall not apply for any period
				with respect to an employer to whom paragraph (1) of section 3101(c) does not
				apply by reason of paragraph (3)
				thereof.
								.
					(c)Self-employed
			 premiumsSection 1401 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Family and
				medical leave premiums
								(1)In
				generalIn addition to the taxes imposed by subsections (a) and
				(b), there is imposed for each taxable year, on the self-employment income of
				every individual, a family and medical leave premium equal to 0.4 percent of
				the amount of the self-employment income for such taxable year.
								(2)Exception for
				certain employersParagraph (1) shall not apply for any period
				with respect to an employer who has not elected to participate in the Family
				and Medical Leave Insurance Program (established under section 102 of the
				Family Leave Insurance Act of
				2009).
								.
					(d)Conforming
			 amendments to Social Security ActSection 201 of the Social
			 Security Act (42 U.S.C. 401) is amended—
					(1)by striking
			 sections 3101(b) and 3111(b) both places it appears in
			 subsection (a)(3) and inserting sections 3101(b), 3101(c), 3111(b), and
			 3111(c), and
					(2)by striking
			 section 1401(b) both places it appears in subsection (a)(4) and
			 inserting sections 1401(b) and 1401(c).
					(e)Effective
			 Date
					(1)Employment
			 premiumsThe amendments made by subsections (a), (b), and (d)(1)
			 shall apply to wages paid after December 31, 2010.
					(2)Self-employment
			 premiumsThe amendments made by subsections (c) and (d)(2) shall
			 apply to taxable years beginning after December 31, 2010.
					
